UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-6452


MARIO ESCALANTE,

                   Plaintiff - Appellant,

             v.

ANDERSON COUNTY SHERIFF'S DEPARTMENT; SHERIFF JOHN
SKIPPER, in his official and individual capacities; SERGEANT ANDREW R.
HYSLOP, in his official and individual capacities; DEPUTY BRANDON
SURRATT, in his official and individual capacities; DAVID L. RODGERS, d/b/a
Whitehall Express Mart; JANICE W. RODGERS, d/b/a Whitehall Express Mart,

                   Defendants - Appellees,

             and

CITY OF ANDERSON POLICE DEPARTMENT; CHIEF OF POLICE JAMES S.
STEWART, in his official and individual capacities; JOHN DOES 1-20,

                   Defendants.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Mary G. Lewis, District Judge. (8:15-cv-00177-MGL)


Submitted: September 29, 2017                            Decided: October 12, 2017


Before WILKINSON, NIEMEYER, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Donald L. Smith, DONALD SMITH LAW FIRM, Anderson, South Carolina, for
Appellant. Phillip E. Reeves, GALLIVAN, WHITE & BOYD, P.A., Greenville, South,
Carolina; J. Victor McDade, DOYLE, TATE & MCDADE, Anderson, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

         Mario Escalante appeals from the district court’s order denying his motion for

reconsideration of its August 16, 2016, order adopting the recommendation of the

magistrate judge and granting summary judgment to Appellees in his civil action under

42 U.S.C. § 1983 (2012) and South Carolina state law. On appeal, Escalante challenges

the magistrate judge’s February 2, 2016, order granting the motion of Appellees Hyslop

and Surratt seeking a protective order excluding their personal cellular phone numbers

and records from discovery and the district court’s August 16 summary judgment order.

We affirm.

         With respect to the February 2 order, Escalante argues that it was error to prohibit

the discovery of the cellular phone records of Hyslop and Surratt. Because the magistrate

judge, rather than the district court, issued the ruling granting the motion for a protective

order, Fed. R. Civ. P. 72(a) governs. Under Rule 72(a), if an aggrieved party fails to

timely object to a magistrate judge’s order ruling on a nondispositive motion in the

district court, then thereafter the “party may not assign as error a defect in the [magistrate

judge’s] order.” Fed. R. Civ. P. 72(a); see Solis v. Malkani, 638 F.3d 269, 274 (4th Cir.

2011).     The record does not indicate that Escalante ever objected to the magistrate

judge’s ruling granting the motion for a protective order. Accordingly, he has waived

appellate review of this issue. Malkani, 638 F.3d at 274. We thus affirm the February 2

order.

         Next, applying a de novo standard of review, Lawson v. Union Cty. Clerk of

Court, 828 F.3d 239, 247 (4th Cir. 2016), we have reviewed the record and the parties’

                                              3
briefs and find no reversible error in the district court’s August 16 grant of summary

judgment to Appellees. Accordingly, we affirm that order for the reasons stated by the

district court. Escalante v. Anderson Cty. Sheriff’s Dep’t, No. 8:15-cv-00177-MGL

(D.S.C. Aug. 16, 2016).

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                          AFFIRMED




                                          4